

113 HRES 389 IH: Congratulating the Minnesota Lynx women’s basketball team on winning the 2013 Women’s National Basketball Association Championship.
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 389IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Mr. Ellison (for himself, Ms. McCollum, Mr. Nolan, Mr. Walz, Mr. Paulsen, Mrs. Bachmann, Mr. Peterson, and Mr. Kline) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCongratulating the Minnesota Lynx women’s basketball team on winning the 2013 Women’s National Basketball Association Championship.Whereas, on October 10, 2013, the Minnesota Lynx won the 2013 Women’s National Basketball Association (WNBA);Whereas this is the second national championship for the Minnesota Lynx in three years;Whereas the Minnesota Lynx won every game in the post-season playoffs, beating the Seattle Storm in the semifinals, the Phoenix Mercury in the Western Conference finals and decisively beating the Atlanta Dream in the Championship round;Whereas more than 13,000 fans attended the home games at the Target Center in Minneapolis to cheer on the Minnesota Lynx;Whereas the Minnesota Lynx features three gold medal winning Olympians, Maya Moore, Seimone Augustus, and Lindsay Whalen, as well as a highly talented team of professionals including Rebekkah Brunson, Janel McCarville, and Monica Wright; andWhereas the Minnesota Lynx are only one of four WNBA teams to win multiple championships, both times under the coaching guidance of Cheryl Reeve: Now, therefore, be itThat the House of Representatives—(1)recognizes the achievements of the players, coaches, fans, and staff whose hard work and dedication helped the Minnesota Lynx win the 2013 Women’s National Basketball Association National Championship; and(2)recognizes the Twin Cities region and Minnesota which enthusiastically supports the team and women’s professional basketball.